DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, new claims 40-49, in the reply filed on 12/13/21 is acknowledged. The restriction requirement is made final.

Alternative Names
CD137 is also commonly known as 4-1BB and TNFRSF9.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes 
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,906,983 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to an anti-CD137 antibody comprising the heavy chain of SEQ ID NO:10 and light chain of SEQ ID NO:11 or 13.  These comprise the VH of SEQ ID NO:8 and VL of SEQ ID NO:9 and 12 (see instant claims 42 and 43), which comprise the HCDR1-3 of SEQ ID NO:2-4 and LCDR1-3 of SEQ ID NO:5-6, respectively (see instant claim 1). Therefore, the antibody of the patent encompasses the antibody of the instant application.  Also, both applications claim a mammalian cell (capable of) expressing the antibody and a process of producing the antibody using the mammalian cell.  The patent claims a DNA comprising a polynucleotide having the sequence of SEQ ID NO:14 and another SEQ ID NO:15, 16 or 17, which encode the heavy and light chains encompassing the instant antibodies. A mammalian cell is also claimed in the patent, which is obvious in view of the instant claims drawn to a mammalian cell capable of expressing the encoded antibody. Both applications claim a pharmaceutical composition comprising the antibody.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature, a mammalian cell, without significantly more. The claim(s) recite(s) a mammalian cell capable of expressing an antibody with recited heavy and light chain variable region (VH and VL, respectively) complementarity determining regions (CDRs), while not requiring that the mammalian cell actually express the antibody or comprise a polynucleotide 
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mammalian cell comprising a vector comprising a polynucleotide encoding an antibody that binds CD137 or wherein there are two vectors separately encoding a heavy and light chain of the antibody, wherein the antibody comprises a VH and VL, wherein the VH comprises HCDR1 having the sequence of SEQ ID NO:2, HCDR2 having the sequence of SEQ ID NO:3, HCDR3 having the sequence of SEQ ID NO:4, and wherein the VL comprises LCDR1 having the sequence of SEQ ID NO:5, LCDR2 having the sequence of SEQ ID NO:6, LCDR3 having the sequence of SEQ ID NO:7, and a process for producing the CD137-binding antibody comprising cultivating said mammalian cell comprising the vector(s) comprising the encoding polynucleotide, does not reasonably provide a mammalian cell which does not comprise an encoding polynucleotide or wherein the antibody does not bind CD137 or for a process of producing said antibody wherein the mammalian cell does not comprise the necessary encoding polynucleotide(s). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to a mammalian cell capable of expressing an antibody as described immediately above and a method of producing the antibody comprising cultivating the mammalian cell.  There are two issues of enablement for the claims. First, there is nothing in the mammalian cell to actually allow it to produce the antibody. Second, that antibody is not required to bind anything so one skilled in the art would not know how to use an antibody with the required CDRs which did not also bind CD137.
There are many mammalian cells that are capable of expressing any number of antibodies, e.g., CHO, HEK293, COS (see the specification on p.31, lines 23-25). However, it is well known that without both one or more polynucleotides encoding the antibody and appropriate culture conditions, expression of the antibody is not possible.  That is, the cell contains no means to produce the particular antibody.  A mammalian cell comprising the means, e.g., an expression vector containing a polynucleotide encoding an antibody comprising a VH and VL, wherein the VH comprises HCDR1 having the sequence of SEQ ID NO:2, HCDR2 having the sequence of SEQ ID NO:3, HCDR3 having the sequence of SEQ ID NO:4, and wherein the VL comprises LCDR1 having the sequence of SEQ ID NO:5, LCDR2 having the sequence of SEQ ID NO:6, LCDR3 having the sequence of SEQ ID NO:7, can result in the production of the antibody (e.g., p. 34, line 29, through p. 35, line 6).
While a mammalian cell might be able to produce an antibody, there is no requirement in the claims that the antibody bind any particular antigen or if it does, bind with any specificity.  The specification has not taught how to use an antibody with the CDRs recited in the claims that does not bind CD137. The claims do not have any limitations to the framework regions (FR) surrounding the CDRs.  Within the VH of SEQ ID NO:8, the recited CDRs make up only about 37%.  Within the VL of SEQ ID NO:9, the recited CDRs make up only about 26%.  The rest is framework regions. For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of FR sequences, which maintain their e.g., claims 42 and 43), then the antibody would be expected to inherently bind CD137.
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to the content of the antibody aside from CDR(s) as well as the content of a mammalian cell capable of expressing the antibody, the support by the prior art of the complexity of antigen binding as it relates to the CDR and FR regions, the lack of working examples, guidance or direction related to a mammalian cell expressing an anti-human CD137 antibody that did not also comprise an encoding polynucleotide expressed under suitable culture conditions, it would require undue experimentation to use the claimed invention.
	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030096976 A1.
US 20030096976 A1 teaches a mammalian cell capable of expressing an antibody, particularly an anti-human 4-1BB antibody (claims 24 and 26, and Exampled 3 and 4). 
Even though the publication is silent with respect to the ability of the mammalian cell to express the antibody described in instant claims 44 and 45, it reasonably appears absent evidence to the contrary that it could. Note that the way the instant claims are written, it is not required that the antibody actually be expressed, only that the cell be capable of expressing such an antibody.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 03/049755 (cited in the IDS filed 1/24/2020) teaches anti-human 4-1BB agonist antibodies (Example 7, p. 48).  Polyclonal antibodies were obtained, with two clones selected. However, none of the antibodies is characterization by sequence, epitope bound, affinity or other physiochemical properties. The antibodies did promote expansion of T cells and prevented T cell anergy in vivo (Examples 11-13). In culture, the antibodies stimulated T cell proliferation (Example. 8).  One skilled in the art cannot say that it is more likely than not that these prior art antibodies are the same as those of the instant claims.
Fisher et al. (Canc. Immumol. lmmunother. 61:1721-1733, 2012, cited in the IDS filed 1/24/20) teach another anti-4-1BB antibody, PP-05082566 (a.k.a. utomilumab), a fully human agonist lgG2 mAb which blocks binding of CD137L. As can be seen from post-filing reference Li et al. (Cell Reports, 25:909-920, October 23, 2018, p. 911, paragraph bridging cols. 1-2}, the ammo acids within the epitope to which utomilumab binds are not the same as the instant antibody (compare with instant Table 5). This is the same antibody, a.k.a., 20H4.9, disclosed by US 7,288,638 (below) as discussed in the Written Opinion for PCT/US2018/043632 (10/25/18, see IDS filed 1/24/20).
Bio X Cell (https://bxcell.com/product/m-cd137/, Catalog # BE0169) describes agonist anti-mouse 4-1BB antibody BE0169. The immunogen was mouse CD137 fused to human Fc. 
The US Patents 7,288,638 B2 and 8,337,850 B2 (cited in the IDS filed 1/24/20) use the control antibodies of the instant invention (see instant specification p. 35, lines 17-21). While these prior art antibodies are agonist anti-4-1BB antibodies, they are distinct from the instantly claimed antibody as discussed in the specification.
US 20160244528 A1 (cited in the IDS filed 1/24/20) teaches agonist anti-4-1BB antibodies, however these antibodies are structurally different than the instant antibody and do not anticipate or make them obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 3, 2022